DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the upper end of the machine frame of the second turntable".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cruccu (WO 00/39037) and Moseler (2014/0373574).  Cruccu teaches a hot . 
Regarding claim 3, the rotor (5) is cylindrical (page 6 lines 25-27) that projects perpendicularly from a lower side of the turntable (2) and projects into the upper region (around 8) of the machine frame (figure 1, claim 6, claim 8).
Regarding claim 4, the stator (6) is arranged in a gap in the upper region of the machine frame (spacing within 8), which is considered a circumferential aperture in the upper region of the machine frame (figure 1, page 6 lines 30-33).
Regarding claim 8, Cruccu teaches a sensor positioned and configured to detect a rotational position of the turntable (page 8 lines 13-19).
Regarding claim 9, Cruccu teaches the sensor is in the vicinity of the rotor which is located near bearing 3b (page 9 lines 18-19), thus the sensor is arranged in the region of the rotary bearing 3b.
Regarding claims 10-11, Cruccu teaches a control circuit in communication with the sensor, the control circuit configured to process the rotational position of the turntable detected by the sensor and control a movement of the direct drive motor to correspond to a setpoint, i.e. “process requirements” (page 8 lines 13-24), wherein such process requirements would naturally be adjustable.
Regarding claim 12, Cruccu teaches setpoints are stored as a matrix connected to the control circuit (page 8 lines 20-24), which is considered a lookup table. Cruccu also teaches a positioning parameter is a setpoint that can be adjusted and stored in a lookup table (page 9 lines 60-33, page 10 lines 1-5).
Regarding claim 13, Cruccu teaches the control circuit controls the speed of rotation (page 8 lines 13-23), while also providing for indexed operation (page 10 lines 11-14). Additionally, Cruccu teaches the apparatus provides for operational flexibility (page 10 lines 18-19). Accordingly, it is interpreted the control circuit is configured to allow for adjustment to the rotational speed (and hence turning time) of the turntable as well as the standstill time of the turntable.
Regarding claim 14, as mentioned Cruccu teaches the control circuit allows for indexed operation, which would involve rotation of the turntable with a stepwise rotary movement at a constant clock rate.  
Regarding claim 15, Cruccu teaches the machine frame further comprises a column (4) with a circular cross section that extend perpendicular to the turntable (figure 1, page 6 lines 6-8).
Regarding claim 16, Moseler further teaches a second turntable, wherein the first turntable and second turntable have paths of motion that intersect at a point at which the transfer of a workpiece from a holding chuck of the first turntable to a holding chuck of the second turntable takes place ([0059], figure 2). As mentioned above, Cruccu teaches a direct drive for the turntable, as well as an indexing operation (which is considered stepwise rotary movements at a constant clock rate) for the turntable, and Moseler teaches a direct drive motor for driving a turntable. Although Moseler is silent about the drive for both the first and second turntable, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a direct drive motor for both turntables, as both turntables would require similar rotational movements that need to be synchronous, so as to ensure alignment of the workpiece when the two turntables intersects.
Regarding claims 17-18, Moseler further teaches processing devices, such as gas burners and/or machining tools, arranged at different working positions along the path of the first and second turntables, such for forming a rolled edge on the glass tube while being held in the top turntable as well as severing of the glass tube, and gas burners along the bottom turntable for shaping the bottom of the glass article ([0059]-[0060]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cruccu (WO 00/39037) and Moseler (2014/0373574) as applied to claim 1 above, and further in view Motor Control Tips (FAQ: What is pole count and why does it matter?, June 8, 2015, https://www.motioncontroltips.com/faq-what-is-pole-count-and-why-does-it-matter/). Cruccu and Moseler doesn’t specify a pole pairs counts for the motor. Motor Control Tips teaches the number of pole pairs in a direct drive motor is a result effective variable for providing a desired resolution (second and third paragraphs). Motor Control Tips teaches a greater number of poles, the higher the resolution and the smaller the steps (fifth paragraph). Since the direct drive motor of Cruccu and Moseler is utilized to provide indexing of the turntable so the glass tube is moved from one processing station to the next, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected a direct drive motor having the desired number of pole pairs (i.e. greater than 20) so as to provide the desired step distance, or resolution, as Motor Control Tips teaches it is a result effective variable. 
Claims 5-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cruccu (WO 00/39037) and Moseler (2014/0373574) as applied to claim 1 above, and further in view of Männl et al. (5,300,134).  Cruccu teaches a rotary bearing (3b) in a circumferential aperture in the upper region of the machine frame, wherein the rotary bearing has a vertical distance to a working plane of the turntable that is greater than 25% of the radius of the turntable (page 6 lines 6-8, page 7 lines 24-28).  However, specific distance is not provided. Männl teaches a hot forming device comprising a turntable (4) and a rotary bearing (80) in an upper region of a machine frame. Männl further teaches the turntable has a diameter of 80cm (col. 4 lines 65-68, col. 5 lines 1-10).  Like Moseler, Männl also teaches processing glass tubes into glass articles by rotating the glass tube through various processing stations (fig. 1, col. 6 lines 45-46).  .
Regarding claims 17-18, Moseler further teaches processing devices, such as gas burners and/or machining tools, arranged at different working positions along the path of the first and second turntables, such for forming a rolled edge on the glass tube while being held in the top turntable as well as severing of the glass tube, and gas burners along the bottom turntable for shaping the bottom of the glass article ([0059]-[0060]).  Männl further teaches two turntables, and processing devices, such as gas burners and/or machining tools, arranged at each of different working positions along the path of the first and second turntables (col. 6 lines 7-21). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for processing devices comprising burners and/or forming tools at each of the discrete working positions to provide the necessary processing steps such as severing and forming of a mouth and bottom of the glass article.
Regarding claim 19, Männl teaches an upper turntable that is located above a bottom turntable. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar arrangement of turntables, as Männl teaches predictable success with forming glass articles from glass tubes with .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cruccu (WO 00/39037) and Moseler (2014/0373574) as applied to claim 16 above, and further in view of applicant’s disclosure of the prior art (ADPA).  Cruccu and Moseler don’t specify a worktable. Applicant teaches in their disclosure of prior art two turntables supported by a turret (101, which is considered a machine frame) on a worktable, and a second turntable supported on a second turret (131, which is considered a machine frame) that extends through an opening in the worktable (figure 1, [0004]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a worktable for supporting the first and second turntables and their associated machine frames, wherein the second machine frame is extended through the worktable, as a means for supporting and arranging the first and second turntable so as to intersect and allow transfer of the glass article. 
Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. Applicant argues the rotor 5 of Cruccu is positioned at the region of bottom bearing 3b, and thus fails to teach a stator arranged in the upper region of the machine frame. As discussed in the rejection of claim 1, the base 1 is interpreted as the machine frame which comprises upper region (around 8) and lower region (below 9), as shown below. Thus, the stator is located in the upper region of the machine frame 1.
[AltContent: textbox (lower 
region)][AltContent: textbox (upper 
region)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    363
    511
    media_image1.png
    Greyscale
  
Applicant further argues the rotor of Cruccu is positioned at the bottom bearing and not on the turntable.  The Examiner disagrees, in the cited section of Cruccu, Cruccu teaches the rotor 5 is fixed to the bottom part of the carousel body, which considered the turntable (page 6 lines 6-7).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741